Form ntconfpV

211 West Fort Street
Detroit, MI 48226


                                    UNITED STATES BANKRUPTCY COURT
                                          Eastern District of Michigan

                                              Case No.: 21−42617−mar
                                                    Chapter: 11

In Re: (NAME OF DEBTOR(S))
   Linear Mold & Engineering, LLC
   dba Linear AMS
   12163 Globe Street
   Livonia, MI 48150
Social Security No.:

Employer's Tax I.D. No.:
  16−1668925

                NOTICE OF CONFIRMATION UNDER SECTION 1191(a) AND OPPORTUNITY
                            TO OBJECT TO THE CLOSING OF THE CASE




To the Creditors of the above−named Debtor:



NOTICE IS HEREBY GIVEN that the Plan of Reorganization filed on 6/24/21 was confirmed on 8/2/21 .

The Court will find that the estate has been fully administered and will enter a final decree closing the case in 60 days
unless, within that time, an objection is filed. If an objection is filed, it will be set for hearing.



Dated: 8/2/21

                                                             BY THE COURT



                                                             Todd M. Stickle , Clerk of Court
                                                             UNITED STATES BANKRUPTCY COURT




      21-42617-mar         Doc 128-1       Filed 08/02/21       Entered 08/02/21 14:44:54           Page 1 of 1
